106 F.3d 427
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Phillip MORRIS, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 97-3045.
United States Court of Appeals, Federal Circuit.
Jan. 29, 1997.

1
71 M.S.P.R. 568 [Vacated by 104 F.3d 375].


2
VACATED;  REVIEW REINSTATED.

ON MOTION
ORDER

3
Phillip Morris's motion for leave to proceed in forma pauperis having been granted, and his Fed.Cir.R. 15(c) statement and informal brief having been received,

IT IS ORDERED THAT:

4
The court's November 25, 1996 dismissal order is vacated, the mandate is recalled, and Morris's petition is reinstated.  The Department of the Navy should compute the due date for its brief from the date of filing of this order.